Citation Nr: 9913260	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date prior to May 19, 1997, for 
the grant of service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to 
October 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO granted service connection for post-
traumatic stress disorder (PTSD), assigned a 30 percent 
evaluation, effective May 19, 1997.

The Board notes that the veteran's representative appears to 
be raising a claim of clear and unmistakable error with 
respect to the rating decision dated in October 1995.  The 
representative asserted that there was sufficient stressor 
evidence in October 1995 to warrant service connection and 
further asserted that the evidence in support of the claim 
was not objectively evaluated, citing Doran v. Brown, 6 Vet. 
App. 283 (1994).  Because this issue has not been adjudicated 
by the RO, it is not before the Board at this time.  The 
veteran and his representative should clarify their intent 
should they desire to pursue this claim.  


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for PTSD; the veteran did 
not appeal this determination.  

2.  The RO received a claim establishing the veteran's intent 
to reopen his claim for service connection for PTSD on 
May 19, 1997.  

3.  Date of receipt of the May 1997 claim to reopen is later 
than the date of entitlement to service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date, prior to May 19, 1997, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(q) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).

The regulations provide that the effective date in cases 
where new and material evidence, other than service 
department records, is received after final disallowance is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(1998). 


Factual Background & Analysis

The veteran asserted in his April 1998 appeal that the 
original date of claim for service connection for PTSD was 
August 2, 1994.  In this regard, the Board notes that a 
determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in section 20.302.  See 38 C.F.R. § 20.1103 
(1998).  In addition, appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a); see also 38 C.F.R. § 20.200.  The Board also notes 
that under 38 C.F.R. §§ 3.104(a) and 3.105(a), taken 
together, a rating action is final and binding in the absence 
of clear and unmistakable error.

Following a review of the record the Board notes that the 
veteran submitted a statement in August 1994 to reopen his 
claim for service connection for PTSD.  The RO rendered a 
decision on this claim in an October 1995 rating decision, 
wherein it found that new and material evidence had not been 
submitted to reopen a claim for PTSD.  The record shows that 
the veteran was notified of this decision in a letter dated 
on October 25, 1995.  The letter shows that a VA Form 4107 
explaining the veteran's right to appeal the decision was 
enclosed.  The record does not reflect that the veteran filed 
a notice of disagreement to this decision.  Accordingly, the 
Board finds that this decision is final.  38 U.S.C. § 7105(c) 
(1994); 38 C.F.R. § 20.1103 (1995).

The January 1998 rating decision shows that the RO granted 
service connection for PTSD based upon new and material 
evidence submitted by the veteran.  The record shows that the 
veteran submitted stressor statements in support of his 
claim.  The stressor statements in combination with the 
previous March 1995 VA examination was found by the RO to 
establish the three elements necessary for service connection 
for PTSD.  See 38 C.F.R. § 3.304(f) (requiring medical 
evidence of a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between the current symptomatology and the claimed 
inservice stressor). 

As noted above, the controlling law regarding the effective 
date of claims based on new and material evidence received 
after a final disallowance is the date of the receipt of the 
new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The record shows that the 
reopened claim was received on May 19, 1997, and the stressor 
statements on May 12, 1997.  Hence, the date of the reopened 
claim is later than the date that the entitlement arose.  

Following a review of the record and for these reasons and 
bases, the Board finds that the criteria for an effective 
date prior to May 19, 1997, have not been met.  Here, the law 
and not the evidence is dispositive and the claim is denied 
for lack of entitlement under the law.  Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995) (citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)).


ORDER

Entitlement to an effective date prior to May 19, 1997, for a 
grant of service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

